Mr. Justice Wolf
delivered the opinion of the Court.
" The-District" Court of San Juan first issued'a restraining order and afterwards a preliminary injunction against the jury of the Quintana Racing Park (el jurado- del Hipódromo Quintana) and the Insular Racing .Commission (Comisión Hípica Insular) to make them refrain from collecting a certain fine imposed upon the plaintiff and from preventing "him. from entering his horses (ejemplares) in the races that might take place oh the tracks of Puerto Rico. The Insular Racing Commission appealed from said decisions and it appeared at. the hearing of .this case that the appeal is well on the way to he heard by this Court.
The petitioner, however, originally thought and still thinks that the questions are imperative and that they ought to be decided at once, The application for the writ was pre.sented on July 30, 1937, and as that was practically the end 'of the term of this Court next prior to the summer recess-, the case could not readily he decided. We are perfectly satisfied at the present moment that given the state of the principal appeal; "this Court ought not to advance a decision by considering the certiorari.
;.,.In general, and the petitioner has-not convinced us that, this case falls outside, of ...the ;r-ule, the remedy by; appeal is *300to he preferred and this is especially true of a preliminary injunction from which an appeal can be immediately taken.
The petition for a writ of certiorari should be denied.
Mr. Justice Cordova Davila took no part in the decision of this case.